Name: Commission Regulation (EC) NoÃ 1815/2004 of 20 October 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 21.10.2004 EN Official Journal of the European Union L 320/1 COMMISSION REGULATION (EC) No 1815/2004 of 20 October 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 October 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 20 October 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 51,7 204 40,9 624 74,2 999 55,6 0707 00 05 052 87,9 999 87,9 0709 90 70 052 80,9 999 80,9 0805 50 10 052 62,4 388 39,2 524 66,0 528 47,9 999 53,9 0806 10 10 052 96,7 400 179,5 999 138,1 0808 10 20, 0808 10 50, 0808 10 90 388 64,0 400 92,7 404 80,2 512 107,8 720 96,2 800 145,3 804 77,4 999 94,8 0808 20 50 052 95,8 388 105,3 720 75,2 999 92,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.